                                           Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8       MAXIMILIAN KLEIN, et al.,                        Case No. 20-cv-08570-LHK (VKD)
                                                           Plaintiffs,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                    v.                                      PROTECTIVE ORDER
                                  10

                                  11       FACEBOOK, INC.,                                  Re: Dkt. No. 95
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Advertiser Plaintiffs1 and the Consumer Plaintiffs2 (collectively, “Plaintiffs”) in these

                                  15   consolidated actions and defendant Facebook, Inc. (“Facebook”) ask the Court to resolve their

                                  16   dispute regarding the terms of a protective order that will govern the treatment of confidential

                                  17   materials disclosed during discovery. Dkt. No. 95. The Court held a hearing on the matter on

                                  18   May 25, 2021 (Dkt. Nos. 99, 104) and now orders as follows:

                                  19           1.        Sections 2.1 and 6.13
                                  20           Sections 2.1 and 6.1 of the proposed protective order concern who may challenge a

                                  21   confidentiality designation and how that challenge is made. Plaintiffs ask the Court to adopt the

                                  22   model protective order4 provision, which contemplates that any party or non-party may challenge

                                  23   a confidentiality designation and sets forth a procedure for doing so. Facebook argues that the

                                  24

                                  25   1
                                         See Dkt. No. 86.
                                       2
                                  26     See Dkt. No. 87.
                                       3
                                         The Court refers to the disputed paragraphs of the proposed protective order using the parties’
                                  27   notation in the joint discovery dispute submission.
                                       4
                                         See Northern District of California Model Protective Order at
                                  28   https://cand.uscourts.gov/forms/model-protective-orders/
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 2 of 8




                                   1   protective order should not include a provision that purports to authorize a non-party to challenge

                                   2   a confidentiality designation, and that any non-party wishing to challenge such designation should

                                   3   be required to articulate a legitimate basis for that relief.

                                   4           To the extent Facebook contends that a non-party must make a particular showing to

                                   5   justify a challenge to a party’s confidentiality designation, and that the model order provisions are

                                   6   inconsistent with applicable law, the Court disagrees. Pretrial discovery is presumptively public.

                                   7   In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424, 426 (9th Cir. 2011)

                                   8   (“As a general rule, the public is permitted access to litigation documents and information

                                   9   produced during discovery.”) (internal quotations omitted). The party seeking to invoke the

                                  10   protection of a confidentiality designation under a prospective protective order must be prepared

                                  11   to show good cause for any such protection. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  12   1122, 1130 (9th Cir. 2003) (“A party asserting good cause bears the burden, for each particular
Northern District of California
 United States District Court




                                  13   document it seeks to protect, of showing that specific prejudice or harm will result if no protective

                                  14   order is granted.”).

                                  15           It appears that Facebook’s principal concern is that many non-parties may attempt to

                                  16   challenge Facebook’s confidentiality designations, and that given the large volume of documents

                                  17   expected to be produced, the model protective order’s procedures for raising and resolving

                                  18   challenges to such designations are not well-suited to such challenges. The Court agrees that the

                                  19   model protective order’s provisions and the expedited dispute resolution procedures the Court will

                                  20   require the parties to follow for resolution of challenges to confidentiality designations will be

                                  21   difficult to use for non-party challenges to a party’s designations in this case. See Dkt. No. 95-1

                                  22   (section 6.3, judicial intervention). For practical reasons, therefore, the Court will require non-

                                  23   parties to file a regularly noticed motion under Civil L.R. 7-2 if they wish to challenge a

                                  24   confidentiality designation. The procedures in sections 2.1 and 6.1-6.3 of the proposed protective

                                  25   order will be limited to party challenges.

                                  26           The Court adopts Facebook’s edit to sections 2.1 and 6.1.

                                  27           2.      Sections 2.2 and 3
                                  28           The parties dispute the portions of sections 2.2 and 3 that address what material may be
                                                                                            2
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 3 of 8




                                   1   designated “confidential” or “highly confidential” under the protective order. Plaintiffs argue that

                                   2   a party should not be permitted to designate material confidential if it has already been made

                                   3   public even if such public status derives from a violation of a court order in another proceeding,

                                   4   and that the party opposing confidential treatment should be free to treat such material as

                                   5   presumptively public. Facebook argues that a party should be permitted to designate material

                                   6   confidential even if it has already been made public as a result of a publication that violates a court

                                   7   order in another proceeding, and that the party opposing confidential treatment should be required

                                   8   to treat such material as confidential if so designated.

                                   9          Both Plaintiffs and Facebook express valid concerns. On the one hand, Plaintiffs cannot

                                  10   be charged with policing violations of confidentiality orders in other cases and should not be

                                  11   burdened with having to treat as confidential material that is already clearly in the public domain,

                                  12   even if it was published in violation of another court’s order. On the other hand, Facebook
Northern District of California
 United States District Court




                                  13   understandably objects to a protective order provision that it believes immunizes, and perhaps

                                  14   even incentivizes, the publication of Facebook’s confidential information by non-parties.

                                  15          The parties’ concerns can be accommodated as follows: Any party may designate as

                                  16   confidential material that it believes should receive confidential treatment. If a producing party’s

                                  17   confidential material has been published by someone other than the producing party in violation of

                                  18   another court’s order, and the producing party is aware of such publication, it should promptly

                                  19   notify the receiving party that it continues to request confidential treatment of the material in this

                                  20   action. If the receiving party disagrees that the material should continue to be treated as

                                  21   confidential, it may challenge the designation pursuant to sections 6.1-6.3 of the proposed

                                  22   protective order. If a party receives material from a non-party that bears obvious indicia that it is

                                  23   the confidential information of a party, the party who receives such material should make

                                  24   appropriate inquiries, including of the party whose information it appears to be, regarding whether

                                  25   the material is confidential before choosing to treat it as public. Any disputes about whether such

                                  26   material should continue to be treated as confidential may be resolved using the procedures in

                                  27   section 6.1-6.3.

                                  28          The parties should confer and revise sections 2.2 and 3 so that they are consistent with the
                                                                                          3
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 4 of 8




                                   1   above direction.

                                   2          3.      Section 2.7
                                   3          The parties dispute the definition of “highly confidential” in section 2.7 of the proposed

                                   4   protective order. Plaintiffs advocate a definition that conforms to the definitions proposed by

                                   5   parties adverse to Facebook in parallel government actions. Facebook asks the Court to adopt the

                                   6   definition used in the model protective order.

                                   7          For the reasons explained at the hearing, the Court will adopt the model protective order’s

                                   8   definition of “highly confidential” for present purposes.

                                   9          4.      Section 7.4
                                  10          Plaintiffs propose that the protective order include a specific provision addressed to the

                                  11   treatment of highly confidential information produced by non-parties to the Federal Trade

                                  12   Commission or to state attorneys general investigating alleged anticompetitive conduct by
Northern District of California
 United States District Court




                                  13   Facebook. Plaintiffs anticipate that these non-party materials may eventually be produced to

                                  14   Facebook in parallel government actions under terms that would prohibit Facebook’s in-house

                                  15   counsel and other employees from accessing the materials. Plaintiffs further anticipate that they

                                  16   will ask Facebook to re-produce those non-party materials to Plaintiffs in this action. Because the

                                  17   parties have agreed that up to six Facebook in-house counsel may access materials designated

                                  18   “highly confidential” under the proposed protective order in this action, Plaintiffs worry that

                                  19   unnecessary disputes about production of non-party highly confidential material will arise if the

                                  20   protective order does not specifically address these non-party materials.

                                  21          The Court agrees with Facebook that it is not appropriate to include a specific provision in

                                  22   the protective order at this time before the government entities have produced any non-party

                                  23   highly confidential materials to Facebook and before the restrictions on access to such production

                                  24   have been set in the parallel government actions. When the time comes, the Court expects the

                                  25   parties to negotiate appropriate terms for the exchange of any responsive non-party highly

                                  26   confidential materials, taking into account other court orders or restrictions that already govern the

                                  27   use of those materials.

                                  28          The proposed protective order currently under consideration should not include Plaintiffs’
                                                                                         4
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 5 of 8




                                   1   proposed section 7.4.

                                   2          5.      Sections 7.2 and 7.3
                                   3          Sections 7.2 and 7.3 of the proposed protective order specify to whom materials designated

                                   4   “confidential” or “highly confidential,” respectively, may be shown. The parties’ dispute concerns

                                   5   the criteria for showing such designated material to witnesses during depositions. For reasons that

                                   6   are not clear to the Court, the parties’ respective proposals treat confidential and highly

                                   7   confidential the same way with respect to depositions. See Dkt. No. 95-1 (sections 7.2(g) and

                                   8   7.3(f)). The competing proposals are:

                                   9
                                        Plaintiffs’ Proposal (secs. 7.2(g), 7.3(f))           Facebook’s Proposal (secs. 7.2(g), 7.3(f))
                                  10
                                        [A] Receiving Party may disclose [Protected           [A] Receiving Party may disclose [Protected
                                  11    Materials] only to: . . . during depositions, a       Materials] only to: . . . during depositions, a
                                        Party or Non-Party witness in the action, who         Party or Non-Party witness in the action, who
                                  12
Northern District of California




                                        the [Protected Materials] indicate, or who the        the [Protected Materials] indicate, or who the
 United States District Court




                                  13    Receiving Party has a good-faith basis to             Receiving Party has a good-faith basis to
                                        believe, was the author, addressee, recipient,        believe, was the author, addressee, recipient,
                                  14    custodian, or source of the document, to the          custodian, or source of the document, to the
                                        extent he or she previously had lawful access to      extent he or she previously had lawful access to
                                  15    the document disclosed or to be disclosed; and        the document disclosed or to be disclosed; and
                                        any persons for whom the Receiving Party              any persons for whom the Receiving Party
                                  16
                                        believes in good faith previously received or         believes in good faith previously received or
                                  17    had access to the document, unless counsel for        had access to the document, unless counsel for
                                        the Designating Party or the witness indicates        the Designating Party or the witness indicates
                                  18    that he or she did not have access to the             that he or she did not have access to the
                                        document, or unless otherwise agreed by the           document, or unless otherwise agreed by the
                                  19    Designating Party or ordered by the court. In         Designating Party or ordered by the court.
                                        addition, a Party witness, including a current or
                                  20
                                        former employee of a Party, may be shown
                                  21    [Protected Materials] produced from that
                                        Party’s files, to the extent the [Protected
                                  22    Materials] indicate, or the Receiving Party has
                                        a good-faith basis to believe, that the [Protected
                                  23    Materials] were in the Party’s files at the time
                                        the current or former employee was employed
                                  24
                                        by the Party. In addition, a Non-Party witness,
                                  25    including a current or former employee of a
                                        Non-Party, may be shown [Protected Materials]
                                  26    produced from the Non-Party’s files, to the
                                        extent the [Protected Materials] quote, recount,
                                  27    or summarize the statements or
                                  28    communications of the Non-Party witness.

                                                                                          5
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 6 of 8




                                   1          Plaintiffs argue that Facebook’s proposal is too restrictive and will prevent them from

                                   2   using designated materials to obtain relevant deposition testimony. Facebook argues that

                                   3   Plaintiffs’ proposal creates a risk that individual witnesses will be shown highly confidential

                                   4   documents that they would not otherwise be permitted see, but for their depositions. Both parties

                                   5   compare their proposals to the model protective order: Plaintiffs point out that their proposal is

                                   6   more protective of “confidential” information than the provisions of the model order, while

                                   7   Facebook observes that its proposal for “highly confidential” information is less restrictive that the

                                   8   provisions of the model order.

                                   9          The Court believes that it is appropriate to distinguish between “confidential” and “highly

                                  10   confidential” material, as the model protective order does. The Court resolves the parties’ dispute

                                  11   as follows:

                                  12          Section 7.2(g) shall state:
Northern District of California
 United States District Court




                                  13                  [A] Receiving Party may disclose Confidential Information or Items

                                  14                  only to: . . . during depositions, a Party or Non-Party witness in the

                                  15                  action, who the Confidential Information or Items indicate, or who

                                  16                  the Receiving Party has a good-faith basis to believe, was the author,

                                  17                  addressee, recipient, custodian, or source of the document, to the

                                  18                  extent he or she previously had lawful access to the document

                                  19                  disclosed or to be disclosed; any witness for whom the Receiving

                                  20                  Party believes in good faith previously received or had access to the

                                  21                  document, unless counsel for the Designating Party or the witness

                                  22                  indicates that he or she did not have access to the document; and any

                                  23                  witness to whom disclosure is reasonably necessary and who has

                                  24                  signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

                                  25                  A). These restrictions shall apply unless otherwise agreed by the

                                  26                  Designating Party or ordered by the court.

                                  27          Section 7.3(f) shall state:

                                  28                  [A] Receiving Party may disclose Highly Confidential Information
                                                                                         6
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 7 of 8




                                   1                  or Items only to: . . . during depositions, a Party or Non-Party

                                   2                  witness in the action, who the Highly Confidential Information or

                                   3                  Items indicate, or who the Receiving Party has a good-faith basis to

                                   4                  believe, was the author, addressee, recipient, custodian, or source of

                                   5                  the document, to the extent he or she previously had lawful access to

                                   6                  the document disclosed or to be disclosed; and any witness for

                                   7                  whom the Receiving Party believes in good faith previously

                                   8                  received or had access to the document, unless counsel for the

                                   9                  Designating Party or the witness indicates that he or she did not

                                  10                  have access to the document, or unless otherwise agreed by the

                                  11                  Designating Party or ordered by the court.

                                  12          The parties may seek (or agree to) more or less restrictive treatment of particular
Northern District of California
 United States District Court




                                  13   documents with respect to particular witnesses. If a dispute arises during a deposition with respect

                                  14   to a particular document, a party may, if warranted, seek a specific protective order, in accordance

                                  15   with Rules 26(c) and 30(d)(3) of the Federal Rules of Civil Procedure and this Court’s expedited

                                  16   discovery dispute resolution procedures. See Fed. R. Civ. P. 26(c), 30(d)(3); Standing Order for

                                  17   Civil Cases, sec. 4.

                                  18          6.      Section 7.5
                                  19          Plaintiffs propose that their counsel be permitted to share “high level summaries or

                                  20   characterizations” of Facebook’s “highly confidential” material with the class representatives in

                                  21   this action. Facebook objects to disclosure of these summaries or characterizations, and proposes

                                  22   instead that the protective order make clear that counsel may rely on their knowledge and

                                  23   examination of any Protected Materials in rendering legal advice to their clients.

                                  24          The Court believes Facebook’s proposal aligns with the usual and expected treatment of

                                  25   confidential material exchanged in discovery and counsel’s typical obligations with respect to that

                                  26   material. The Court adopts Facebook’s proposal.

                                  27          7.      Section 9(c)
                                  28          Section 9(c) concerns the obligations of a party asked to produce a non-party’s confidential
                                                                                         7
                                          Case 5:20-cv-08570-LHK Document 108 Filed 06/14/21 Page 8 of 8




                                   1   materials. The parties disagree about how to handle a party’s contractual confidentiality

                                   2   obligations to a non-party where those obligations include a notice period in favor of the non-

                                   3   party.

                                   4            As explained during the hearing, the Court believes any concern about contractual notice

                                   5   obligations to a non-party can be accommodated as follows: A non-party must object or seek a

                                   6   protective order within 14 days of receiving notice and accompanying information, as described in

                                   7   section 9(b). However, if the party from whom the discovery is sought has a contractual

                                   8   obligation to give a longer period of notice to the non-party, the party shall so advise the party

                                   9   requesting the discovery. In such event, the producing party shall have no obligation to produce

                                  10   the non-party’s material until the contractual notice period expires.

                                  11                                                    ***

                                  12            The parties shall file for the Court’s review and approval a proposed protective order that
Northern District of California
 United States District Court




                                  13   reflects the Court’s resolution of their disputes, as set forth above. The order shall be filed no later

                                  14   than June 18, 2021.

                                  15            IT IS SO ORDERED.

                                  16   Dated: June 14, 2021

                                  17

                                  18
                                                                                                      VIRGINIA K. DEMARCHI
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
